          Case 5:19-cv-00347-BLF Document 12 Filed 04/03/19 Page 1 of 1




 1 Frank S. Hedin (SBN 291289)
   fhedin@hedinhall.com
 2 HEDIN HALL LLP

 3 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94104
 4 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 5
   Counsel for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT

 8                               NORTHERN DISTRICT OF CALIFORNIA
 9 JAKE CARMACK, individually and on behalf        Case No. 5:19-cv-00347-BLF
10 of all others similarly situated,
                                                   NOTICE OF VOLUNTARY DISMISSAL
11              Plaintiff,                         PURSUANT TO FED. R. CIV. P. 41

12 v.
13
   NC3 SYSTEMS, INC., doing business as
14 “Caliva,”

15              Defendant.
16
            Plaintiff Jake Carmack hereby dismisses the above-entitled action against defendant
17
     NC3 Systems, Inc., in its entirety and without prejudice, pursuant to Federal Rule of Civil
18
     Procedure 41(a)(1)(A)(i).
19
20 Dated: April 3, 2019                      Respectfully submitted,

21                                           By: s/ Frank S. Hedin       .
                                                    Frank S. Hedin
22
                                             Frank S. Hedin (SBN 291289)
23                                           HEDIN HALL LLP
                                             1395 Brickell Ave, Ste 900
24
                                             Miami, Florida 33131
25                                           Tel: (305) 357-2107
                                             Fax: (305) 200-8801
26                                           fhedin@hedinhall.com
27                                           Counsel for Plaintiff
28

                                 NOTICE OF VOLUNTARY DISMISSAL
